I dissent on the ground that the punishment now imposed upon the defendant, though reduced from that fixed by the Chancellor, remains excessive.
It does not appear from the record in this case that the defendant personally acted in bad faith. He participated in peaceful picketing, but he knew that peaceful picketing was lawful unless it was enjoined by a valid order of the Court. It does not appear that, at the time of his participation, he knew that a consent injunction against such picketing had been issued, though he had made at least some effort to find out about the Court's order. The punishment herewith imposed appears to me to be heavier than is necessary for protection of the ends emphasized by the majority opinion, high and important though they be. *Page 36